Citation Nr: 1126049	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back disability as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2005 the Veteran underwent a VA examination that was to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the August 2005 VA opinion obtained in this case is not adequate.  First, the examiner indicated that he did not have the Veteran's claims file, and it appears that the August 2005 VA examiner incorrectly noted that the Veteran had only had left knee pain since March 2005.  Further, the August 2005 VA examiner did not address the question of whether the Veteran's low back disability was aggravated by his service-connected left knee disability.

Based on the foregoing, and based on a short comment by the Veteran's private physician suggesting a relationship between the Veteran's back pain and his left knee, the Board finds that the Veteran should be afforded a VA examination for the purpose of determining whether the Veteran's low back disability is proximately due to, or aggravated by, service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an orthopedic VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any low back disability that is proximately due to, or aggravated by, service-connected left knee disability.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for low back disability as secondary to service-connected left knee disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

